Title: To John Adams from Joseph Priestley, 5 February 1794
From: Priestley, Joseph
To: Adams, John



Dear Sir,
Clapton Feby. 5. 1794.

I take the liberty to introduce to you Mr Henrey Wansey, a person of the most respectable character and connexions among the Dissenters. He is also a man of considerable property, and a principal manufacturer, and wishes to establish himself in America. Any information, or assistance, that you can give him, I am confident you will not withhold.
My Sons being now with you, I am at length come to a resolution to cross the Atlantic myself; and if you be at all informed of the state of things here, you will not wonder at it, as great an admirer as you are of our constitution. Besides giving up about three hundred a year, I do assure you that, on several other accounts, I take this step with great reluctance. My present situation is greatly to my wish, I have replaced my library and apparatus, at least in a great measure, and have just begun to resume my favourite pursuits, with such advantages, as I know I cannot have with you. Also at my time of life, I cannot expect to find any substitute for the connections I leave here, and all my habits are wholly English.
I propose to come in the April packet, the American vessells being Subject to capture by the Algerenes, who, I fear, are encouraged by our court.
Hoping to have the pleasure of seeing you soon, I am, / Dear Sir, yours sincerely

J Priestly